Claims 18-39, are pending in this application.
Claims 1-17, are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-23, 25, 28-34, 37, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds of formula I, does not reasonably provide enablement for all the compounds or all the antibodies that inhibit FLT3, known today and those to be discovered in the future.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with the claims. 
“’In the context of determining whether sufficient “utility as a drug, medicant, and the like in human therapy” has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [invention] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965).  
In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.”’ In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The scope of the claimed invention is not enabled without undue experimentations for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered have been summarized as, a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes many compounds. The compounds embraced by the claims are numerous and are in the hundreds of thousands. The nature of the invention is using the compounds as pharmaceuticals. There is no known prior art that broadly teaches the instant inventions.  
In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   
The claims are not enabled as written because, the structures of all the compounds or all the antibodies that inhibit FLT3 are not cited in the claims. Also, how to make the compounds and the antibodies are not disclosed in the specification. 
The specification cited WO2016/016370 A1, for enablement of compounds of formula I. But, there is no disclosure how to modify the process by WO2016/016370 A1, to make additional compounds and there is no process how to make the antibodies as claimed.  The claims embraced non-limiting number of compounds and antibodies that inhibit FLT3.  Therefore, the examples by WO2016/016370 A1, are not commensurate in scope with the claims. There is no evidence in the specification that established correlation between the specification disclosure and the claims. See Ex parte Mass, 9 USPQ2d 1746, (1987).   
The claims are broader in scope than the specification enabling disclosure.   It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
  Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make and use the invention as claimed.  Experiments must be performed by trial and error with known compounds starting from the 
There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  Predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  Known results are limited to specific compounds, which are not commensurate in scope with the claims.  No examples of antibodies are disclosed in the specification.  There is no evidence in the specification that established correlation between the disclosure and the scope of the claims.  See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  By adding claim 26 to claim 18, 31, 37, and by deleting claims 28-29, the rejection would be overcome. Other appropriate corrections are required.
 Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states: 
In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973).  .  . Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
For the reasons set forth above the scope of the claims is beyond the specification enabling disclosure. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-23, 25, 28-34, 37, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For the reasons set forth above, applicant fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention, so as to avoid infringement of any patent arising therefrom. See the Examiner’s suggestions above. 


Response to Declaration and Argument
Applicant's arguments filed 2/25/21, have been fully considered but they are not persuasive. Applicant contends reference can be made to previous publication for clear identification of products, that examples of FLT3 are disclosed by Valmier et al., WO2016/016370 [Valmier], and that FLT3 antibody is exemplified in US 10,781,452.  This is not persuasive because applicant fails to cite the pages and sections where the information could be found in the documents. Also, exemplification is not explicit definition under the US patent practice. 
Clear identification must be in the claims, even if reference is made to an existing document. Applicant’s argument requires reading external sources into the claims contrary to the Statutes and several case laws.  Besides, the entire scope of the claimed FLTR and their antibodies are not disclosed in the cited documents. The claimed FLTR and their antibodies embraced all that are known today and those that may be discovered in the future.  Therefore, applicant must limit the scope to those FLTRs and antibody that are known commercial products and those for which enablement was disclosed in the specification. 
A claim must stand alone to define the invention, and incorporation into the claims by reference to the specification or an external source is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608, BdPatApp & Inter. (1993).  The specification must set forth the definition explicitly and clearly, with reasonable clarity, deliberateness and precision, Teleflex Inc. v. Ficosa North Am Corp., 63 USPQ2d 1374, (Fed. Cir. 2002), Rexnord Corp. v. Laitram Corp., 60 USPQ2d 1854 (Fed. Cir. 2001).  In patent examination, it is essential for claims to be precise, clear, correct, and unambiguous.  In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). 
 Applicant should note that the requirement of 35 USC 112, is not what is known or obvious to one of ordinary skill in the art but a “full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to Lookwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed Cir. 1997).  See the Status above.  
 Applicant contends a skill artisan would be able to make additional FLTR antibodies from the one example in US ‘452 and further cites inherent property of the exemplified antibody. This is pure speculation. There is no guaranty the experiment would be successful and the FLTR and antibodies if made would have the asserted function or utilities. An artisan who successfully made the FLTR and antibodies would be inventor. Also, the scope of the claims embraced all FLTR and their antibodies, known today and those that would be discovered in the future. 
Inherent property is not a limitation of a product or compound under the US patent practice. The antibody is still the same.  See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  
Applicant also referenced the assays cited in the declaration and that the results are unexpected.  The outcomes of the assays relate to combination therapy, which is expected. Hence the motivation for practicing combination therapy.
Applicant further argues as follows: 
    PNG
    media_image1.png
    167
    591
    media_image1.png
    Greyscale

	This is not persuasive because, all the FLTR inhibitors, FLT/FLTR inhibitors and all FLTR antibodies, known today and those to be discovered in the future are not disclosed in the 
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-39, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valmier et al., WO2016/016370A1.  
Applicant claims a combination therapy of the compounds of formula I or antibodies that inhibit FLT3 and opioid for treatment of pain. The composition and kit thereof are also claimed. In preferred embodiments, well-known FLT3 inhibitors are claimed. The compounds of formula I are disclosed by WO2016/016370A1 and the opioids are commercial products. 
 Determination of the scope and content of the prior art (MPEP 2141.01 
Valmier et al., teach compounds of formula I (pp. 5-18) are FLT3 inhibitors useful for the treatment of pain. The specific FLT3 inhibitors in claim 24, are known commercial products and are disclosed by Valmier et al., e.g. at pages 2-3.  Valmier et al., also teach combination therapy of the compounds for the treatment (pp. 32, lines 4-5) as a preferred embodiment. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and that of Valmier et al., is that applicant claims combination therapy of FLT3 inhibitors and opioid for treating pain., while the prior art did not specify opioid in the combination therapy.  
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from well-known knowledge of those of ordinary skill in the art of combination therapy and/or the problem applicant wanted to solve.  Applicant wanted to avoid the prior art.
Opioids are well-known for treatment of pain.  The combination is done in a manner obvious to one of ordinary skill in the art. Combination therapy allows for possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence the motivation for combination therapy. Assuming their combination produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).  
Also, applicant wanted to use lower dose of opioid in other to reduce its side effects. Applicant also wanted to administer FLT3 inhibitors to avoid hypersensitivity arising from opioid administration (spec. pp. 2, lines 7-12).  Having known the advantages of combination therapy and of the FLT3 inhibitors, applicant would have been motivated to combine FLT3 inhibitors with 
The specific opioids in claims 30, 33, are known commercial products and are available from vendors, such as Cephalon. Government regulation requires a drug composition to be in a package (kit) with safety instructions on how to use it for medical treatment or diagnosis and therefore, kit is notoriously known in the art.
 Therefore, the instant invention is prima facie obvious from the combination of Valmier et al., and knowledge well-known in the art. 
The claims are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. Valmier et al., teach combination therapy, compounds of formula I (pp. 5-18), and the FLT3 inhibitors in claim 24.  Opioids are well-known commercial products, and Valmier et al., teach FLT3 inhibitors are useful for the treatment of pain. Putting a composition in a kit is notoriously known in the art.  Applicant has done no more than combine separate but well-known inventions. While the combination may perform a useful function it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR. 


Response to Declaration and Argument
Applicant's arguments filed 2/25/21, have been fully considered but they are not persuasive. The declaration is about what applicant deemed to be unexpected results of the combination most of which are disclosed in the specification. The results are within the expectation of a combination therapy and therefore, they are not unexpected. 
Applicant wanted to use lower dose of opioid in other to reduce its side effects. Applicant also wanted to administer FLT3 inhibitors to avoid hypersensitivity arising from opioid administration.  Having known the advantages of combination therapy in general and lack of hypersensitivity to FLT3 inhibitors, applicant would have been motivated to combine FLT3 inhibitors with opioid for the treatment of pain at the time the invention was made. There is reasonable expectation of success because applicant use FLT3 inhibitors and opioid as taught in the art.  
The combination is done in a manner obvious to one of ordinary skill in the art. Combination therapy allows for possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence the motivation for combination therapy. Assuming their combination produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).  
Applicant contends the outcome are “completely unpredictable”, that there was no incentive by Valmier to combine the compounds by the prior art with opioids. Applicant concludes the expectation that the combination would improve efficacy and reduce side-effects is hypothetical.  This is not persuasive because applicant’s conclusion is contrary to what is generally known in combination therapy.  Applicant’s argument is mere argument and does not take the place of evidence. In re Schulze, 145 USPQ 716 (CCPA, 1965); In re Cole, 140 USPQ 
The selection of opioids from pain relieving drugs is an obvious modification available for the preference of an artisan. The law does not allow applicant to pick and choose from other people’s inventions (property). According to Lemin, the selection of one/some among many is prima facie obvious. In re Lemin, 141 USPQ 814 (CCPA, 1964).  See also In re Rosicky, 125 USPQ 341 (CCPA, 1960). Applicant made the instant selection (opioids) and used them “in precisely the same manner taught by . . . prior art”.  In re Lemin, 141 USPQ 814 (1964).  “Reading a list and selecting a known compound [or element] to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335, 65 USPQ 297, 301 (1945).  
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Applicant combined opioids with Valmier’ compounds in a manner obvious to one of ordinary skill in the art.  There is no indication in Valmier or prior arts that would lead one of ordinary skill in the art to doubt the combination could not be made. Applicant’s argument and the affidavit relate to absolute predictability.  As held in Ex parte Engelhardt, 208 USPQ 343, 351 (Bd. Pat. App. & Int., 1980) and affirmed in In re Merck, 231 USPQ 375 (Fed. Cir. 1986), absolute predictability is not required by the Patent Statues. Section 103 of the Statues merely requires that there be a reasonable expectation, or some predictability.
In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991), In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).  Also, something old does not become patentable upon discovery of a new use, new function or new property. In re Best, 195 USPQ 430 (CCPA, 1977). The compounds are still the same as in the prior arts. 
Patent for the combination of known elements wherein their functions remain the same withdraws “what is already known into field of its monopoly and diminishes resources available to skilled men”. Sakraida v. Ag. Pro, Inc.189 USPQ 449, 425 US 273, (1976).   
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
A skilled artisan would have perceived reasonable expectation of success in combining Valmier’s compounds and opioids because the prior arts and the invention are in the same field of endeavor, Wyers, supra.  The predictable use of prior art’s elements according to their established functions is prima facie obvious, Wyers, supra.  
The instantly claimed utility is the utility of the compounds and opioids. The utility, opioids and the compounds were in the public domain before the time the invention was filed. Therefore, they are not patentable.  Under the US patent practice, combining them cannot be used to circumvent the law.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shiao, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
March 9, 2021